Exhibit 10.39

DEFERRED CASH RETENTION AWARD PLAN

Effective as of January 1, 2008



--------------------------------------------------------------------------------

DEFERRED CASH RETENTION AWARD PLAN

Purpose

Citigroup Inc. (the “Company”) has adopted the Deferred Cash Retention Award
Plan (the “Plan”) to provide certain key executives with retention awards under
the terms and conditions described in the Plan.

ARTICLE I

DEFINITIONS

As used herein, the following terms have the meanings set forth below.

“Accelerated Vesting Event” means (i) a Participant’s termination of employment
on account of Disability, (ii) a Participant’s death, (iii) a Participant’s
involuntary termination of employment other than for Gross Misconduct, or (iv) a
transaction that is considered a Change in Control occurs with respect to a
Participant’s employer.

“Account” means a bookkeeping account maintained on the books and records of the
Company to record the Award earned by a Participant in respect of one Fiscal
Year, and the subsequent notional investment performance thereof, all in
accordance with the Plan. Each Participant will have a separate Account in
respect of each Fiscal Year for which an Award is earned by him or her under the
Plan. An Account is established only for purposes of measuring a benefit accrued
under the Plan and not to segregate assets or to identify assets that may be
used to make payments hereunder.

“Affiliate” means any person or entity which, directly or indirectly, controls,
is controlled by, or is under common control with, the Company.

“Award” means, as to any Fiscal Year, the amount credited to a Participant’s
Account in respect of such Fiscal Year as described in Section 2.01.

“Award Date” means the date in a Fiscal Year in which incentive and retention
compensation is awarded to Eligible Executives in respect of the prior Fiscal
Year.

“Change in Control” means a transaction described in Section 409A(a)(2)(A)(v) of
the Code Treasury Regulations promulgated thereunder as in effect from time to
time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Personnel and Compensation Committee of the Board of
Directors of the Company.

“Disability” means, for any Participant, that (i) the Participant has
experienced a permanent disability within the meaning of the long-term
disability plan applicable to such Participant or (ii) a condition which has
been determined by the U.S. Social Security



--------------------------------------------------------------------------------

Administration to be total disability entitling the Participant to long-term
U.S. Social Security disability benefits; provided that the Participant has
provided to the Company appropriate documentation to such effect.

“Effective Date” means January 1, 2008.

“Eligible Executive” means any executive employed by the Company or an Affiliate
who is a member of the Citigroup Management Committee on the Award Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Fiscal Year” means the accounting fiscal year of the Company.

“Gross Misconduct” means conduct (i) that is in competition with the Company’s
business operations, (ii) that breaches any obligation to the Company or duty of
loyalty, (iii) that is materially injurious to the Company, monetarily or
otherwise, or (iv) that is otherwise determined by the Committee, in its sole
discretion, to constitute gross misconduct.

“Investment Option” means the notional investment(s) made available under the
Plan from time to time to measure the gain and loss on the Participants’
Accounts determined in accordance with Section 3.02; provided, however, that
unless the Committee determines otherwise, the Investment Option shall be
Citigroup Inc. common stock.

“Participant” means an executive in respect of whom one or more Accounts are
maintained under the Plan.

“Section 409A” means Section 409A of the Code and the Treasury Regulations
promulgated thereunder as in effect from time to time.

“Sub Plans” shall have the meaning ascribed thereto in Section 7.03.

ARTICLE II

AWARDS

Section 2.01    Awards. For each Fiscal Year, the Committee shall determine
(i) which Eligible Executives shall participate in the Plan and (ii) the amount
of, and the terms and conditions applicable to, the Award granted to each
Eligible Executive selected for an Award in respect of such Fiscal Year.

 

2



--------------------------------------------------------------------------------

ARTICLE III

ACCOUNTS

Section 3.01    Maintenance of Accounts and Crediting of Awards.

(a)        The Company will maintain an Account for each Participant in respect
of each Fiscal Year for which the Participant is granted an Award in accordance
with Section 2.01. Each Account will be credited on the applicable Award Date
with the amount of the Participant’s Award in respect of the Fiscal Year, and
shall be thereafter adjusted to reflect notional gains and losses pursuant to
Section 3.02.

Section 3.02    Notional Investment of Account Balances.

(a)        The Committee shall identify the Investment Option periodically made
available for the notional investment of Accounts, and shall periodically
communicate the available Investment Option to Participants. The Committee may
alter, modify, eliminate or replace an Investment Option and, if it does so, it
may provide affected Participants a different and/or modified Investment Option
in place of the Investment Option being altered, modified, eliminated or
replaced.

(b)        Each Account will be deemed invested in the Investment Option from
the applicable Award Date through the last business day immediately preceding
the earlier of (i) the payment date of the Award in respect of such Account, or
(ii)an Accelerated Vesting Event, in the case of payment pursuant to
Section 5.02(a).

(c)        Unless otherwise provided by the Company, each Account shall be
adjusted no less frequently than annually to reflect the equivalent of the
earnings, gains and losses that the Account would have experienced had the
Account actually been invested in the Investment Option.

ARTICLE IV

PAYMENTS

Section 4.01    Payments Generally. Unless otherwise determined by the Committee
and subject to Article V hereof, an amount equal to fifty percent (50%) of the
balance in an Account will be paid by the Company, in cash, to the applicable
Participant on January 20, 2009, and the remaining unpaid balance in an Account
will be paid by the Company, in cash, to the applicable Participant on
January 20, 2010.

Section 4.02    No Withdrawals or Loans. Prior to payment as provided for
herein, a Participant will have no rights under the Plan to make withdrawals
from his or her Accounts for any reason. In no event will a Participant be
entitled to receive loans from the Company based upon the balance in his or her
Accounts.

Section 4.03    Taxes and Withholding. As a condition to any payment pursuant to
the Plan, the Company may require a Participant to pay such sum to the Company
as may be

 

3



--------------------------------------------------------------------------------

necessary to discharge the Company’s obligations with respect to any taxes,
assessments or other governmental charges, whether of the United States or any
other jurisdiction, imposed on the Participant on account of his or her
participation in the Plan. In the discretion of the Company, the Company may
deduct or withhold such sum from any payment or distribution to the Participant,
whether pursuant to the Plan or otherwise.

Section 4.04    Payment in Discharge of the Company’s Obligations. Any payment
made to a Participant or his or her beneficiary pursuant to the terms of the
Plan shall (i) reduce the balance of the Account in respect of which such
payment is made and (ii) constitute a complete discharge of the obligations of
the Company with respect thereto.

Section 4.05    Currency and Foreign Exchange Rates. All payments under the Plan
will be made in cash in U.S. dollars to Participants who reside within the
United States at the time such payments are made. With respect to Participants
who reside outside the United States, all payments under the Plan will be made
in cash in the local currency of the country in which the Participant resides at
the time such payments are made and such payments shall be made in accordance
with the foreign currency exchange rate in effect at the time of payment as
determined by the Company. Participants will have no right to any other form of
payment.

ARTICLE V

TERMINATION OF EMPLOYMENT; LEAVE OF ABSENCE

Section 5.01    Generally. Subject to this Article V, upon termination of a
Participant’s employment with the Company, such Participant’s unpaid Accounts
shall be forfeited without any payment to the Participant in respect thereof.

Section 5.02    Termination and Leave of Absence Under Special Circumstances.
Notwithstanding Section 5.01:

(a)        If, with respect to a Participant, there occurs an Accelerated
Vesting Event, an amount equal to the balance in such Participant’s unpaid
Accounts shall be paid to the Participant or his or her estate, as applicable,
as soon as is administratively practicable following such Accelerated Vesting
Event (but not later than March 15th of the calendar year following the calendar
year in which the Accelerated Vesting Event occurs).

(b)        A Participant who incurs a leave of absence (i) with respect to which
the Participant has reemployment rights guaranteed by statute (e.g., a family or
medical leave pursuant to the Family and Medical Leave Act of 1993 or military
leave) or (ii) with respect to which the Participant does not have such
reemployment rights, but which leave of absence was approved by the Company and
as to which there is a reasonable expectation that the Participant will return
to perform services for the Company, shall be considered for purposes of
Articles IV and V to be continuously employed with the Company during the period
of such leave.

(c)        A Participant whose employment is transferred to an Affiliate shall
be considered for purposes of Articles IV and V to be continuously employed with
the Company during the period of employment with such Affiliate. If the
Participant’s employment with such

 

4



--------------------------------------------------------------------------------

Affiliate or the Company terminates following such transfer, he or she will be
subject to all applicable provisions of this Article V.

(d)        A Participant whose employment with the Company and any Affiliates
ends for any reason on or after the payment date set forth in Section 4.01 in
respect of an Account and prior to receiving payment with respect to such
Account shall be considered for purposes of Articles IV and V to be continuously
employed with the Company through the date of payment with respect to such
Account.

Section 5.03    Nontransferability. Except as provided in Section 8.04, no
Participant nor any creditor or beneficiary of any Participant shall have the
right to subject an amount payable under this Plan or under any other plan,
policy, arrangement or agreement of or with the Company or any Affiliate (this
Plan and such other plans, policies, arrangements and agreements, the “Company
Plans”) to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment during the Participant’s lifetime. In the
event of a Participant’s death, his or her unpaid Account balances will be paid
to the Participant’s estate in accordance with Section 5.02(a).

ARTICLE VI

ADMINISTRATION

Section 6.01    Plan Administration. The Plan shall be administered by the
Committee. The Committee shall have discretionary authority to interpret the
Plan, to make all legal and factual determinations, and to determine all
questions arising in the administration of the Plan, including, without
limitation, the reconciliation of any inconsistent provisions, the resolution of
ambiguities, the correction of any defects, and the supplying of omissions. The
Committee may accelerate or defer the vesting or payment of Awards, cancel or
modify outstanding Awards, and waive any conditions or restrictions imposed with
respect to Awards, subject to the limitations contained in Section 7.01. Each
interpretation, determination or other action made or taken pursuant to the Plan
by the Committee shall be final and binding on all persons, subject to the
provisions of Section 8.07 hereof concerning arbitration. To the extent
permitted by applicable law, the Committee may at any time delegate to one or
more officers of the Company some or all of its authority over the
administration of the Plan.

Section 6.02    Indemnification. The Committee and each of its delegates shall
not be liable to any Participant for any action or determination. The members of
the Committee and each of its delegates shall be indemnified by the Company to
the maximum extent allowed by the law of the state in which the Company is
incorporated against any liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by him or her as a result of
actions taken or not taken in connection with the Plan. Such right of
indemnification shall be in addition to any other contractual or statutory right
of indemnification which the members of the Committee and each of its delegates
otherwise may have against the Company in accordance with the Company’s by-laws,
certificate of incorporation or otherwise.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.01    Right to Amend or Terminate the Plan. The Committee may alter,
amend, modify, suspend or terminate the Plan at any time in its sole discretion,
provided that no such alteration, amendment, modification, suspension or
termination shall cause an Award or any portion of an Account or the Plan to
become subject to (if not already subject to), or violate, Section 409A. No
further Awards will be made after the effective date of termination of the Plan.
Following such termination, payment in respect of each Participant’s Accounts
will be made as provided in Section 7.02. Without limiting the foregoing, the
Company shall have the authority (but shall not be obligated) to make
alterations, amendments or modifications to the Plan at any time in its sole
discretion that are non-material or that are necessary to comply with changes in
applicable tax, accounting or other regulatory requirements applicable to the
Plan, in each case as reasonably determined by the Company. To the extent the
Committee or the Company deems it necessary or appropriate to modify or amend an
Award or the Plan pursuant to this Section 7.01, the Participants shall receive
a supplemental communication describing such changes. For the avoidance of
doubt, no action permitted to be taken by the Committee or the Company, as
applicable, pursuant to this Section 7.01 shall require the consent of any
Participant.

Section 7.02    Action Following Termination of the Plan. Upon termination of
the Plan, the Committee may take such action with respect to each Participant’s
Accounts as it reasonably determines is necessary or desirable. No termination
of the Plan will give rise to a claim of constructive termination of employment
by any Participant.

Section 7.03    Sub Plans. The Company may, in its sole discretion, create
separate sub-plans (“Sub Plans”) under the Plan, which shall provide for
participation in the Plan by Eligible Executives employed outside of the United
States. Each Sub Plan shall comply with local laws applicable to retention
plans. The Plan shall be a separate and independent plan from the Sub Plans.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.01    Unfunded Status of the Plan. The Plan is unfunded. A
Participant’s Account shall represent at all times an unfunded and unsecured
contractual obligation of the Company. Each Participant and each of his or her
beneficiaries will be unsecured creditors of the Company with respect to all
obligations owed to any of them under the Plan. Amounts payable under the Plan
will be satisfied solely out of the general assets of the Company subject to the
claims of its creditors. A Participant and his or her beneficiaries will not
have any interest in any fund or in any specific asset of the Company of any
kind by reason of any return credited to him or her hereunder, nor shall the
Participant or any of his or her beneficiaries or any other person have any
right to receive any payment or distribution under the Plan except as, and to
the extent, expressly provided in the Plan. The Company will not segregate any
funds or assets to provide for the distribution in respect of an Account or
issue any

 

6



--------------------------------------------------------------------------------

notes or security for the payment thereof. Any reserve or other asset that the
Company may establish or acquire to assure itself of the funds to provide
payments required under the Plan shall not serve in any way as security to any
Participant or any beneficiary of a Participant for the performance of the
Company under the Plan. Notwithstanding the foregoing, the Company, in its sole
discretion, may contribute funds as it deems appropriate to a grantor trust for
the purpose of paying benefits under the Plan. Such trust may or may not be
irrevocable (as determined by the Company), but assets of the trust shall be
subject to the claims of creditors of the Company. Such grantor trust shall not
in any event locate or transfer its assets to a location outside the United
States, nor shall it provide that assets will be restricted to the provision of
benefits payable under the Plan in the event of a change in the Company’s
financial health. To the extent that any benefits provided under the Plan
actually are paid from the trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company. A Participant and his or
her beneficiaries shall have no security interest in any such grantor trust.

Section 8.02    ERISA Status of the Plan. The Plan is a retention plan and is
not intended to be subject to ERISA, and it shall be operated and interpreted
consistent with such intent.

Section 8.03    No Right to Continued Employment. Neither the Plan nor any
action taken or omitted to be taken pursuant to or in connection with the Plan
shall be deemed to (i) create or confer on a Participant any right to be
retained in the employ of the Company, (ii) interfere with or limit in any way
the Company’s right to terminate the employment of a Participant at any time or
(iii) confer on a Participant any right or entitlement to compensation in any
specific amount for any future Fiscal Year. In addition, an Eligible Executive’s
eligibility for an Award for a given Fiscal Year shall not be deemed to create
or confer on the Participant any right to an Award, or any benefit or payment in
any similar plan or program that may be established by the Company, in respect
of any future Fiscal Year.

Section 8.04    Offset Rights. Notwithstanding any provisions of the Plan to the
contrary, the Company may offset against any payments that would have otherwise
been made to a Participant under the Plan by (i) any amounts which such
Participant may owe to the Company, or (ii) any amounts paid by the Company or
an Affiliate to a third party pursuant to any award, judgment, or settlement of
a complaint, arbitration or lawsuit of which such Participant was the subject.

Section 8.05    Section 409A. THE PLAN IS INTENDED TO FALL WITHIN THE
“SHORT-TERM DEFERRAL” EXCEPTION OF SECTION 1.409A-1(b)(4) OF THE TREASURY
REGULATIONS AND SHALL BE INTERPRETED AND ADMINISTERED IN ACCORDANCE WITH SUCH
INTENT.

Section 8.06    Successors. The obligations of the Company under this Plan shall
be binding upon the successors of the Company.

Section 8.07    Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of New York, without regard to any
conflicts or choice of law rule or principle that might otherwise refer the
interpretation of the Plan to the substantive

 

7



--------------------------------------------------------------------------------

law of another jurisdiction. All disputes under the Plan shall be subject to
final and binding arbitration in accordance with the Company’s arbitration
policy, as in effect from time to time.

Section 8.08    Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.

 

8